DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Based upon the discussion, as stated in the AFCP 2.0 interview dated January 14, 2021, Examiner is withdrawing the specification objection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 11-12 is/are rejected under 35 U.S.C. 103 as obvious over Applicant’s admitted prior art (“APA”), in view of Hirtreiter et al. (US 2014/0035127 A1) (“Hirtreiter”).
Examiner note:
The difference between APA and the alleged invention, Applicant’s figure 4, is shown in the annotated drawing below. As can be seen the only difference between the prior art and the alleged invention is the inclusion of the side passivation layer in the alleged invention. A plurality of references teach the missing element of the APA, figure 4 side passivation layer.
These references are:
Hirtreiter;
Kelkar et al. (US 7,095,116 B1) (“Kelkar”), abstract drawing; and at least
Wu et al. (US 2012/0061823 A1) (“Wu”), abstract drawing.
For this rejection Examiner will use Hirtreiter as the secondary reference.


    PNG
    media_image1.png
    805
    859
    media_image1.png
    Greyscale

Regarding claims 1, and 11-12, APA teaches as shown above:
a semiconductor chip (SC); 
a redistribution layer (RDL) electrically connected to a portion where a signal is input or output in the semiconductor chip (EP or SB); and 
a passivation layer (PL2) covering the redistribution layer (RDL) directly while partially exposing the redistribution layer (RDL is partially exposed in the region of UBM), 

wherein the passivation layer (PL2) has a thickness less than that of the redistribution layer (this is shown in figure 1 where PL2 is shown thinner than RDL), and 
the upper passivation layer (A) being a region of the passivation layer (PL2) located on the redistribution layer (RDL), and 
the intermediate passivation layer (B) being a region of the passivation layer (PL2) located a distance between an upper corner of the redistribution layer (C) and an upper portion of the passivation layer (A) spaced a minimum distance from the upper corner of the redistribution layer being 5 µm or more (based upon Applicant’s figure 6, the different regions are arbitrary regions of the passivation layer PL2 of APA and element 6 of figure 4.  How far the intermediate passivation layer is spaced from a corner of the RDL is considered an arbitrary delineation as the upper passivation layer and intermediate passivation layer are the same layer. Therefore, the prior art teaches this arbitrary delineated limitation. Further, as will be shown below Hirtreiter teaches this limitation also. Hirtreiter in ¶ 0043teaches that the thickness of 504 can be 1-50 µm. This thickness of 504 will increase the thickness in each of the claimed areas. Such that it would have been obvious that the 5 µm limitation could be met based upon the end thickness of the passivation layer; See MPEP 2144.05; See also MPEP 2144.04(IV)(A) citing Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.),

APA does not teach:
wherein the passivation layer comprises an a side passivation layer, 
wherein a thickness of the side passivation layer is greater than that of the upper passivation layer, 
the side passivation layer being a region of the passivation layer spaced a certain distance from a side of the redistribution layer, 
wherein the redistribution layer has a thickness greater than or equal to 20 µm and less than or equal to 30 µm, 
wherein the thickness of the side passivation layer is greater than or equal to 60% and less than 100% of that of the redistribution layer, and 
wherein, as a ratio of a cross-sectional area ratio of the redistribution layer to that of the semiconductor chip is increased, the thickness of the passivation layer is increased.


    PNG
    media_image2.png
    811
    922
    media_image2.png
    Greyscale

Hirtreiter teaches at least in figures 5A-5f, and Examiner’s annotated figure 5A above:
wherein the passivation layer (524) comprises an upper passivation layer (A’), an intermediate passivation layer (B’), and an a side passivation layer (C), 
wherein a thickness of the side passivation layer (D) is greater than that of the upper passivation layer (E) (D is thicker than E because D is the hypotenuse of the triangle of lengths as shown below) , 

    PNG
    media_image3.png
    287
    298
    media_image3.png
    Greyscale

the side passivation layer (C) being a region of the passivation layer (524) spaced a certain distance from a side of the redistribution layer (RDL-Cu), 
wherein the redistribution layer (504) has a thickness greater than or equal to 20 µm and less than or equal to 30 µm (¶ 0043, where 504 can be 1-50 µm; MPEP 2144.05),
wherein the thickness of the side passivation layer (C) is greater than or equal to 60% and less than 100% of that of the redistribution layer (this limitations requires the side passivation layer to have a range of 12 µm (60% of 20 µm) to 30 µm) (¶ 0045 states that 524 can be can be 1-50 µm; MPEP 2144.05. Therefore, the side passivation layer can be the required thickness in relation to the RDL layer).
Regarding the limitation,
wherein, as a ratio of a cross-sectional area ratio of the redistribution layer to that of the semiconductor chip is increased, the thickness of the passivation layer is increased.
Based upon the teachings of the prior art one could set a ratio between 504 and 524. For example one of ordinary skill in the art could set both to be values of 10 µm, or can set one a 10 µm and 
Additionally, this limitation can also be considered one of the many choices one of ordinary skill in the art would have in designing the device of prior art based upon the teachings of the allowed values of the prior art.
Further, this is considered a process-by-process limitation. This is because Applicant is claiming what happens in the method when one increases the cross-sectional area of the RDL in a chip. Thus, if Applicant makes one chip with an RDL thickness of 20 µm then in the one chip the thickness of the passivation layer will be 12 µm to 20 µm. If Applicant makes a second chip with an RDL thickness of 30 µm then in the second chip the thickness of the passivation layer will be 18 µm to 30 µm. 
Under MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps only the structure implied by the steps. Here the prior art teaches all the claimed ranges of the RDL and passivation layer. Therefore, the prior art teaches the structure implied by the process step as the prior art teaches that the different layers can have the required thicknesses.





Response to Arguments
Applicant's arguments filed March 22, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant asserts that the range of thickness form the RDL layer is critical. Applicant cites Applicant’s ¶ 0050 for this proposition. Remarks at 8.
Under MPEP 2144.05(III)(A), Applicant can show that a range is critical by showing “the claimed range achieves unexpected results relative to the prior art range.” In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). These unexpected results “must be critical as compared with the proportions of the prior”. In re Wells, 56 F.2d 674, 675 (CCPA 1932). 
The prior art teaches that the RDL layer can be 1 µm to 50 µm, Hirtreiter ¶ 0043, and the passivation layer (524) can be can be 1-50 µm. Hirtreiter ¶ 0045. Therefore, the prior art teaches the claimed range. Based upon this the burden has shifted to Applicant to show that the claimed range is critical in that it produces unexpected results when compared with the prior art. Applicant has not done this. Applicant has not compared the prior art’s ranges to Applicant’s ranges. Applicant has not shown that their alleged invention produces new an unexpected results. 
Next Applicant asserts that the prior art teaches a broad range when compared to Applicant’s specification. Under MPEP 2144.05(III)(D), “[o]ne factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.” Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011). The example given in Genetics is a prior art reference with 68,000 different variants. Here the range of the 
Thus, based upon the teachings of the prior art, and based upon Applicant’s arguments it appears that Applicant may have discovered a previously unappreciated property of a prior art composition, anti-warpage. However, this discovery does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Further, in response to Applicant’s assertions that the prior art is silent with respect to anti-warpage, there is no requirement that one of ordinary skill in the art recognize the anti-warpage characteristic of the claimed thickness of the RDL and passivation layer of the prior art, only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency). Since the prior art teaches a broader, and narrower range, than both encompass Applicant’s claimed range it appears that the argued characteristic is inherent in an RDL and passivation layer having said range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822